UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1686



KERRY LEE WAGAMAN,

                                              Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, Secretary of the Navy,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:05-cv-02258-PJM)


Submitted:   May 11, 2007                   Decided:   June 11, 2007


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Snider, Ari Taragin, Jeffery C. Taylor, SNIDER &
ASSOCIATES, LLC, Baltimore, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kerry Lee Wagaman appeals the district court’s order that

granted summary judgment in favor of his former employer in his

civil     action     in     which   he      alleged    violations       of    the   Age

Discrimination in Employment Act and the Rehabilitation Act and

retaliation.        For the reasons discussed below, we affirm.

                Summary judgment is appropriate only if, viewing the

evidence in the light most favorable to the non-moving party, there

are no genuine issues of material fact in dispute and the moving

party is entitled to judgment as a matter of law.                        Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).                   We have thoroughly

reviewed the briefs and joint appendix, including the transcript of

the   summary      judgment      hearing,    and    find   no    reversible    error.*

Accordingly, we affirm for the reasons stated on the record by the

district court.          See Wagaman v. England, No. 8:05-cv-02258-PJM (D.

Md. May 17, 2006).            We dispense with oral argument because the

facts     and    legal    contentions    are       adequately     presented    in   the

materials       before     the   court   and     argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED




      *
      Wagaman also challenges the district court’s order denying
his Fed. R. Civ. P. 56(f) motion for a continuance to conduct
discovery. We find no abuse of discretion in the district court’s
denial of Wagaman’s motion.

                                         - 2 -